

	

		II

		109th CONGRESS

		1st Session

		S. 1149

		IN THE SENATE OF THE UNITED STATES

		

			May 26, 2005

			Mr. Isakson (for himself

			 and Mr. Kennedy) introduced the following

			 bill; which was read twice and referred to the

			 Committee on Homeland Security and

			 Governmental Affairs

		

		A BILL

		To amend the Federal Employees’

		  Compensation Act to cover services provided to injured Federal workers by

		  physician assistants and nurse practitioners, and for other

		  purposes.

	

	

		1.Short titleThis Act may be cited as the

			 Improving Access to Workers'

			 Compensation for Injured Federal Workers Act.

		2.FindingsCongress finds the following:

			(1)Medical services and supplies provided by

			 physician assistants (PAs) and nurse practitioners (NPs) are not included in

			 the definition of medical, surgical, and hospital services and

			 supplies, in the Federal Employees’ Compensation Act (5 U.S.C. 8101 et

			 seq.), PAs and NPs are not included in the definition of

			 physician in such Act, and claims signed by PAs and NPs have

			 been denied by the Office of Workers’ Compensation Programs of the Department

			 of Labor.

			(2)In some rural areas where PAs and NPs are

			 the only full-time providers of care, injured Federal workers may have to

			 travel more than 100 miles to receive care that is reimbursable.

			(3)In some cases, Federal workers have been

			 advised to use hospital emergency rooms for non-emergency care, rather than

			 receiving care after-hours at local clinics where PAs or NPs are the only

			 health care professionals on-site.

			(4)PAs and NPs are legally regulated in all

			 fifty States, the District of Columbia, and Guam. Forty-eight States, the

			 District of Columbia, and Guam authorize physicians to delegate prescriptive

			 privileges to the PAs they supervise, and forty-nine States, the District of

			 Columbia, and Guam authorize NPs to prescribe medications under their own

			 signature.

			(5)PAs and NPs work in virtually every area of

			 medicine and surgery and are covered providers within Medicare, Tri-Care, and

			 most private insurance plans. PAs and NPs are also employed by the Federal

			 Government to provide medical care, including by the Department of Veterans

			 Affairs, the Department of Defense, and the Public and Indian Health

			 Services.

			(6)Amending the Federal Employees’

			 Compensation Act to recognize PAs and NPs as covered providers will bring this

			 Act in line with the overwhelming majority of State workers’ compensation

			 programs, which recognize PAs and NPs as covered providers.

			(7)The exclusion of PAs and NPs from the

			 category of covered providers under the Federal Employees’ Compensation Act

			 limits patients’ access to medical care, services, and supplies, disrupts

			 continuity of care, and creates unnecessary costs for the Office of Workers’

			 Compensation Programs.

			3.Inclusion of physician

			 assistants and nurse practitioners in Federal employees’ compensation

			 Act

			(a)InclusionSection 8101 of title 5, United States

			 Code, is amended—

				(1)in paragraph (2), by inserting after

			 chiropractors, the following: physician assistants, nurse

			 practitioners,; and

				(2)in paragraph (3), by inserting after

			 chiropractors, the following: physician assistants, nurse

			 practitioners,.

				(b)Effective

			 dateThe amendment made by

			 this section shall apply beginning on the first day of the first Federal fiscal

			 year quarter that begins on or after the date of enactment of this Act.

			

